 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6

 7
     JOSEPH STENTZ CAMPBELL,              ) Case No.: 3:19-CV-00080-RCJ-WGC
 8                                        )
                                          ) ORDER
 9
                     Plaintiff,           )
                                          )
10   Vs.                                  )
                                          )
11   LEXISNEXIS RISK SOLUTIONS, INC., et ))
12   al.,                                 )
                                          )
13                   Defendants.          )

14

15
            On June 12, 2019, the parties filed a Notice of Settlement (ECF No. 11) between
16
     Plaintiff and Defendant FD Holdings LLC dba Factual Data Inc. The parties notified the
17

18   Court that a Stipulation for Dismissal would be filed on or before July 12, 2019.

19   Accordingly,
20
            IT IS HEREBY ORDERED that the parties shall file a Stipulation for Dismissal
21
     with the Court on or before Friday, August 9, 2019.
22

23
            IT IS FURTHER ORDERED that if the parties fail to file the Stipulation for

24   Dismissal on or before Friday, August 9, 2019, Defendant FD Holdings LLC dba Factual
25   Data Inc. must file and serve an answer or motion under Rule 12 within 20 days from
26
     entry of this Order and/or Thursday, August 22, 2019. If Defendant FD Holdings LLC
27
     dba Factual Data fails to do so, a default judgment will be entered against the entity.
28
 1   IT IS SO ORDERED.
 2

 3
                         DATED: This 2nd day of August, 2019.
 4

 5

 6
                            ROBERT C. JONES
 7
                            Senior District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
